DETAILED ACTION
This is a first office action in response to application 17/448,071 filed on September 20, 2021 in which claims 1-11 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2020-158305 filed on September 23, 2020.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0099642 to Mishima et al. (“Mishima”) and further in view of U.S. Pub. 2010/0100942 to Wassong et al. (“Wassong”) and U.S. Pat. 9,977,638 to Tachi (“Tachi”).
Regarding claim 1, Mishima discloses a print control server (the chatbot server 30 of Mishima’s Fig. 1) comprising: 
a print controller that acquires a print instruction entered by a user belonging to a group chat in a chat system provided by a social networking service (SNS) and causes a printer to execute printing in accordance with the print instruction (Mishima, Figs. 8 and 9: user posts a print command in the chat and submits several images to be printed; the chat bot causes the images to be printed).
Mishima is silent about notifying a print history in a chat form to an administrator of the group chat.
However, Wassong describes the role of a administrator in managing a group chat. According to Wassong, the administrator’s privileges include creating posts, editing posts, approving posts, accessing user accounts and chat history, and accessing discussion groups and chat history (Wassong, [0028]).
Furthermore, Tachi describes a printing system in which history information is automatically transmitted to the administrator via e-mail transmission (Tachi, column 1/lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented a method similar to that taught by Tachi in Mishima’s system in order to make available to the administrator print history data for the administrator to monitor resource usage. 
In the combined Mishima, Wassong and Tachi system, printing initiated by the participants of a chat would be controlled, the chat group administrator would play the role of Tachi’s printer administrator and the communication to the chat group administrator will be performed using the standard chat interface rather than by email.
Regarding claim 6 (dependent on claim 1), Mishima, Wassong and Tachi disclose wherein the history acquirer counts the print history for each of predetermined time periods (Tachi, Fig. 2 and column 4/line 61 – column 5/line 5: by selecting the “ON” button, the communication management report (i.e., history information) will be transmitted to the administrator at a designated time; the history information will be “counted” (interpreted to mean stored or acquired) for periods of 24 hours and transmitted at the end of each period to the administrator), and the notifier notifies the counted print history to the administrator (as discussed above, in the combination, the administrator will be notified through the group chat interface).
Regarding claim 7 (dependent on claim 6), Mishima, Wassong and Tachi disclose the notifier notifies the counted print history to the administrator in each of the predetermined time periods (Tachi, Fig. 2 and column 4/line 61 – column 5/line 5: as discussed above, the print history will be transmitted/notified to the administrator at 12am, at the end of each 24-hour time period).
Regarding claim 8 (dependent on claim 6), Mishima, Wassong and Tachi disclose wherein the notifier notifies the counted print history to the administrator at a specified date and time (Tachi, Fig. 2: according to the settings depicted in the figure, the history information will be transmitted to the administrator at 12:00 of each day).  
Regarding claim 9 (dependent on claim 6), Mishima, Wassong and Tachi disclose the notifier receiving, via the chat system, a request to notify the counted print history, the notifier notifies the counted print history to the administrator (see discussion for claim 6, above).  
Regarding claim 10 (dependent on claim 6), Mishima, Wassong and Tachi disclose wherein when the notifier receives, via the chat system, an instruction to change time to notify the counted print history, the notifier changes, in accordance with the change instruction, the time to notify the counted print history to the administrator (Tachi, Fig. 2: a user can use the interface depicted in the figure to change the time to notify the print history; in the context of the Mishima, Wassong and Tachi combination it would be obvious to implement interactions within the chat system interface to achieve an equivalent outcome).
Claim 11 is directed to method of the print control server of claim 1 and is rejected on similar grounds.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mishima, Wassong and Tachi as applied to claim 1 above, and further in view of U.S. Pub. 2011/0154479 to Terabe (“Terabe”)
Regarding claims 2-4 (all dependent on claim 1), Mishima, Wassong and Tachi do not disclose the print history including the number of sheets printed, information of each of the users who have entered the print instruction and each of the files specified as print targets and printers that have executed the printing.
However, such a feature is common in the art. For example, Terabe describes a print history record comprising a user name, document name, print date & time, print type and the number of sheets (Terabe, Fig. 9 and [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have included the number of sheets printed to the history information in Mishima, Wassong and Tachi’s printing system, as described by Terabe, because the number of printed sheets is a good indication for the size of a print job and useful to tracking executed print jobs.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mishima, Wassong and Tachi as applied to claim 1 above, and further in view of U.S. Pat. 9,367,776 to Ulichney et al. (“Ulichney”).
Regarding claim 5 (dependent on claim 1), Mishima, Wassong and Tachi do not disclose the print history including each of the printers that have executed printing.
However, such a feature is common in the art. For example, Ulichney describes a print history record comprising a printer name (Ulichney, Fig. 9 and column 5/lines 9-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have included the printer name into the history information in Mishima, Wassong and Tachi’s printing system, as described by Ulichney, because it would be useful to tracking print jobs executed on a particular printer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674